DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 10-12, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Barraco et al. (WO 2020/217007 A1, of record and hereinafter “Barraco”) in view of Solodovnik et al. (US 2019/0181669, hereinafter “Solodovnik”).

Claim 1: Barraco discloses an electrical power system (Fig.3) for distributing electrical power in an aircraft (see [0005]), the electrical power system comprising:
an electrical power source (2, 3, 20a, 20b, 30a, 20b) configured to output a number R greater than or equal to 2 of dc power channels (4, 5), each dc power channel having a respective index r = (1, ..., R) (4, 5, which can be arbitrarily represented by any given index 1-2);
and a group of N dc load channels (“channels” providing power to C1-C4) connected to the R dc power channels by a switching arrangement (10, 100), wherein N > R and each dc load channel has a respective index n = (1, ..., N) (R being 2, N being 4 in Fig.3);
wherein the switching arrangement is operable to connect a number Q greater than or equal to 1 of the N load channels to at least two different power channels of the R power channels (e.g. via 100, which may connect buses 4 and 5 together, thus supplying the load channels connected to 4 via 5; see [0067], [0060]), and
wherein the system further comprises a controller (“control unit”; see [0070]) 

While Barraco discloses both the controller (“control unit”) and switching arrangement, Barraco does not explicitly disclose that the control unit controls the switches specifically (see [0070], where the control unit is only described as “of the generators 2, 3, and the batteries 6, 7”). Solodovnik discloses that a bus power control unit (120) may be utilized to control a plurality of contactors coupled to DC power busses in order to perform power transfer operations (see [0029]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have provided the bus power control unit of Solodovnik as a suitable means for controlling the contactors of Barraco in order to have provided a suitable means of performing a power transfer operation.

Claim 2: Barraco discloses in which the electrical power source comprises one or more batteries (6 and 7).
Claim 3: Barraco discloses in which the controller is configured to control the switching arrangement so that, at all times, each respective one of the N load channels receives power from only one of the power channels to which the switching arrangement can connect it (see [0066] and [0062], where each embodiment discloses a state in which 4 and 5 are disconnected, thus resulting in the load channels being connected to receive power from only one of the power channels).
Claim 4: Barraco discloses in which the controller is configured to control the switching arrangement so that in a no fault condition, each one of the R power channels delivers power to a number of load channels not exceeding |N/R] (e.g. in the second embodiment, the distribution busses are separated by default and in a no fault condition, thus resulting in each power channel delivering power to two respective load channels, thus not exceeding N/R, which is equal to 2, i.e. 4/2; see [0067]).
Claim 5: Barraco discloses in which, in a no fault condition, each one of the Q load channels is connected to and receives power from both of the two different power channels to which it is connected by the switching arrangement (see [0067], where in the event of a “specific need for additional electrical energy”, the buses 4 and 5 may be connected together).
Claim 6: Barraco discloses in which the controller is configured to control the operation of the switching arrangement so that in a fault condition in which any one of the R power channels has a fault, each one of the R power channels delivers power to a number of load channels not exceeding N/R+1 (see [0062], where Barraco discloses an embodiment where the contactor 100 may be opened to disconnect 4 and 5 in the event of a fault, in which case each bus would be connected only to its corresponding load C1/C2 or C3/C4, which corresponds to 2 loads each, thus less than N/R+1 (3 loads)).
Claim 10: Barraco discloses in which the N dc load channels are connected to one or more loads including at least one propulsive load (C1-C4, which can be propulsive loads; see [0044]).
Claim 11: Barraco discloses in which the propulsive load comprises an electrical machine comprising at least two submachines (e.g. electric motors and corresponding inverters driving said electric motors; see [0044]).
Claim 12: Barraco discloses in which Q = N, such that the switching arrangement is operable to connect every one of the N load channels to at least two different power channels (e.g. each of the loads being connectable to buses 4 or 5 depending on whether 100 is open or closed). 
Claim 15: Barraco discloses in which the switching arrangement is operable to connect each of the Q load channels to precisely two different power channels (each of the loads C1-C4 connectable to 4 or 5 depending on the switching state of 100)
Claim 16: Barraco discloses R < N ≤ 2R (R being 2, N being 4, and N thus being equal to 2 x 2; see Fig.3 and discussion above).
Claim 17: Barraco discloses N ≥ 4 (see Fig.3 and discussion above, where N is equal to 4).
Claim 18: Barraco discloses an aircraft propulsion system comprising the electrical power system of claim 1 (see discussion above and [0044] of Barraco).
Claim 19: Barraco discloses one or more propulsors, wherein the R power channels of the electrical power system are arranged to deliver electrical power to the one or more propulsors (see [0044]), and the N load channels are electrically connected to one or more non-propulsive loads (e.g. DC/DC converters 70,60, which may act as loads during transient current events that are absorbed by batteries 6,7; see [0076]).
Claim 20: Barraco discloses an aircraft comprising the electrical power system of claim 1 (see [0005]). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, and 4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15 and 16 of copending Application No. 17/545,302 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 15 and 16 of the reference application anticipate claims 1, 3, and 4 of the instant application.
Specifically, the reference application recites: 
An electrical power system for distributing electrical power in an aircraft (“An electrical power system for distributing electrical power in an aircraft”; claim 1), the electrical power system comprising:
an electrical power source configured to output a number R 2 of dc power channels, each dc power channel having a respective index r = (1, ..., R) (“an electrical power source configured to output a number R≥2 of dc power channels, each dc power channel having a respective index r=(1, . . . , R)”; claim 1);
and a group of N dc load channels connected to the R dc power channels by a switching arrangement, wherein N > R and each dc load channel has a respective index n = (1, ..., N) (“and a group of N dc load channels connected to the R dc power channels by a switching arrangement, wherein N>R and each dc load channel has a respective index n=(1, . . . , N)”; claim 1),
wherein the switching arrangement is operable to connect a number Q 1 of the N load channels to at least two different power channels of the R power channels (“for each respective one of a number Q≥1 of the N load channels, the switching arrangement is operable to connect the respective load channel to at least two different power channels of the R power channels”; claim 13), and
wherein the system further comprises a controller configured to control the operation of the switching arrangement to control which of the power channels the N load channels receive electrical power from (claims 15 and 16, which each recite a controller configured to control operation of the switching arrangement: “a controller configured to control the operation of the switching arrangement so that, at all times, each one of the Q load channels receives power from only one of the at least two power channels to which it can be connected by the switching arrangement” of claim 15 and “a controller configured to control the operation of the switching arrangement so that, at all times, each one of the R power channels delivers power to a number of load channels not exceeding N/R +1” of claim 16).
With regard to claims 3 and 4, see respective claims 15 and 16 of the reference application and the discussion above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3-11, 13-14, and 16-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 18-20 of copending Application No. 17/545,347 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 3-11, 13-14, and 16-20 of the reference application either anticipate claims 1, 3-11, 13-14, and 16-20 of the instant application or are well-known variants of the reference application.
Specifically, the reference application recites: 
An electrical power system for distributing electrical power in an aircraft (“An electrical power system for distributing electrical power in an arrangement comprising one or more gas turbine engines”; claim 1, “in an aircraft” being an intended use of the power system, thus holding no patentable weight within the context of the preamble), the electrical power system comprising:
an electrical power source configured to output a number R 2 of dc power channels, each dc power channel having a respective index r = (1, ..., R) (“the one or more rotary electric machines and the set of converter circuits are arranged to output a number R≥2 of dc power channels”; claim 1);
and a group of N dc load channels connected to the R dc power channels by a switching arrangement, wherein N > R and each dc load channel has a respective index n = (1, ..., N) (“a group of N dc load channels connected to the R dc power channels by a switching arrangement, wherein each dc load channel has a respective index n=(1, . . . , N) and R<N≤2R”; claim 1),
wherein the switching arrangement is operable to connect a number Q 1 of the N load channels to at least two different power channels of the R power channels (“herein the switching arrangement is operable to connect the r-th power channel to the n-th load channel according to the relationship…”; of claim 1), and
wherein the system further comprises a controller configured to control the operation of the switching arrangement to control which of the power channels the N load channels receive electrical power from (claims 5-6 each require a “controller” configured to control the operating of the switching arrangement to control which of the power channels the N load channels receive electrical power from; further for claims discussed below where the reference application does not recite the “controller” within the particular claim tree, the examiner takes Official Notice that utilizing a controller to control a switching arrangement is well known in the art).
Claim 3: see claim 6 of the reference application.
Claim 4: see claim 10 of the reference application.
Claim 5: see claim 7 of the reference application.
Claim 6: see claim 11 of the reference application.
Claim 7: see claim 8 of the reference application.
Claims 8-9: see claims 12-13 of the reference application.
Claim 10: see claim 19 of the reference application, which recites “one or more propulsors, wherein the R power channels … are arranged to deliver power to the one or more propulsors”.
Claim 11: although the “electrical machine comprising at least two submachines” is not recited by the reference application, the examiner takes Official Notice that providing two submachines as a part of an electrical propulsor is well known in the art (e.g. stator and rotor).
Claims 13 and 14: see the relationship recited in claim 1 of the reference application, which outlines an identical switching scheme mathematically.
Claim 16: see claim 1 of the reference application and discussion above.
Claim 17: see claim 4 of the reference application.
Claim 18: see claim 18 of the reference application.
Claim 19: see claim 19 of the reference application.
Claim 20: see claim 20 of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 7-9 and 13-14 would be allowable if a terminal disclaimer is used to overcome the obviousness double patenting rejections set forth in this Office action and if rewritten to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not clearly disclose within the overall context of the claims:
“in which the controller is configured to control the operation of the switching arrangement so that, in a fault condition in which one of the R power channels has a fault, each one of the respective Q load channels receives power from a non-faulted power channel of the at least two dc power channels to which the respective one of the Q loads channel can be connected by the switching arrangement” (claim 7).
“in which the N dc load channels are connected to and power a poly-phase electrical load, and in which the controller is configured to control the switching arrangement so that, in a no fault condition, pairs of phases of the poly-phase electrical load are powered by the same power channels so as to cancel harmonics in current supplied by the power channels.” (claim 8);
“in which Q = N - 2, wherein the n = 1 load channel is connected to only the r = 1 power channel; the n = N load channel is connected to only the r = R power channel; and the switching arrangement is operable to connect each of the remaining Q = N - 2 load channels to at least two different power channel” (claim 13).
“in which Q = N - R, such that the n = (1, ..., R) load channel is connected to only the r = (1, ..., R) power channel; and the switching arrangement is operable to connect each of the remaining Q = N - R load channels to at least two different power channels (claim 14).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Datta et al. (US 2022/0009643) discloses a similar power system configuration (see Figs.11-12).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN JOHNSON whose telephone number is (571)270-1264. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menna Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN JOHNSON/Primary Examiner, Art Unit 2849